Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 1 of 17 Page ID #:157



   1 ALAN M. RITCHIE (298989)

   2
     aritchie@pilgrimchristakis.com
     PILGRIM CHRISTAKIS LLP
   3 321 N. Clark Street, 26th Floor

   4 Chicago, Illinois 60654
     Telephone: (312) 924-1773
   5 Facsimile: (312) 939-0983

   6
       Attorneys for Defendant
   7 FIRST CONTACT LLC

   8
                      IN THE UNITED STATES DISTRICT COURT
   9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10                            EASTERN DIVISION

  11 CHRISTOPHER HESKETH,

  12
                    Plaintiff,                     Case No. 5:19-cv-02031-FMO-KK
  13

  14         vs.
                                                   DISCOVERY MATTER:
  15 FIRST CONTACT LLC,                            STIPULATED PROTECTIVE
  16                                               ORDER
                    Defendant.
  17

  18

  19         1.     A. PURPOSES AND LIMITATIONS
  20         Discovery in this action is likely to involve production of confidential,
  21
       proprietary, or private information for which special protection from public disclosure
  22
       and from use for any purpose other than prosecuting this litigation may be warranted.
  23

  24
       Accordingly, Plaintiff Christopher Hesketh and Defendant First Contact LLC

  25 (collectively, “the Parties”), by counsel, hereby stipulate to and petition the Court to

  26 enter the following Stipulated Protective Order. The Parties acknowledge that this

  27 Order does not confer blanket protections on all disclosures or responses to discovery

  28

                                                  1
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 2 of 17 Page ID #:158



   1 and that the protection it affords from public disclosure and use extends only to the

   2 limited information or items that are entitled to confidential treatment under the

   3
       applicable legal principles. The Parties further acknowledge, as set forth in Section
   4
       12.3, below, that this Stipulated Protective Order does not entitle them to file
   5

   6
       confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

   7 that must be followed and the standards that will be applied when a party seeks

   8 permission from the court to file material under seal.

   9         B. GOOD CAUSE STATEMENT
  10
             This action is likely to involve trade secrets and
  11
       other valuable research, development, commercial, financial, technical and/or
  12

  13
       proprietary information for which special protection from public disclosure and

  14 from use for any purpose other than prosecution of this action is warranted. Such

  15 confidential and proprietary materials and information consist of, among other things,

  16 confidential business or financial information, information regarding confidential

  17
       business practices, or other confidential research, development, or commercial
  18
       information (including information implicating privacy rights of third parties),
  19

  20
       information otherwise generally unavailable to the public, or which may be

  21 privileged or otherwise protected from disclosure under state or federal statutes,

  22 court rules, case decisions, or common law. Accordingly, to expedite the flow of

  23 information, to facilitate the prompt resolution of disputes over confidentiality of

  24
       discovery materials, to adequately protect information the Parties are entitled to keep
  25
       confidential, to ensure that the Parties are permitted reasonable necessary uses of such
  26

  27
       material in preparation for and in the conduct of trial, to address their handling at the

  28 end of the litigation, and serve the ends of justice, a protective order for such

                                                   2
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 3 of 17 Page ID #:159



   1 information is justified in this matter. It is the intent of the Parties that information

   2 will not be designated as confidential for tactical reasons and that nothing be so

   3
       designated without a good faith belief that it has been maintained in a confidential,
   4
       non-public manner, and there is good cause why it should not be part of the public
   5

   6
       record of this case.

   7 2.      DEFINITIONS
   8         2.1    Action: this pending federal lawsuit.
   9         2.2    Challenging Party: a Party or Non-Party that challenges the
  10
       designation of information or items under this Order.
  11
             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  12

  13
       how it is generated, stored or maintained) or tangible things that qualify for protection

  14 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

  15 Cause Statement.

  16         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
  17
       support staff).
  18
             2.5    Designating Party: a Party or Non-Party that designates information or
  19

  20
       items that it produces   in   disclosures    or   in   responses     to   discovery   as

  21 “CONFIDENTIAL.”

  22         2.6    Disclosure or Discovery Material: all items or information, regardless
  23 of the medium or manner in which it is generated, stored, or maintained (including,

  24
       among other things, testimony, transcripts, and tangible things), that are produced or
  25
       generated in disclosures or responses to discovery in this matter.
  26

  27
             2.7    Expert: a person with specialized knowledge or experience in a matter

  28 pertinent to the litigation who has been retained by a Party or its counsel to serve as

                                                   3
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 4 of 17 Page ID #:160



   1 an expert witness or as a consultant in this Action.

   2         2.8    House Counsel: attorneys who are employees of a party to this Action.
   3
       House Counsel does not include Outside Counsel of Record or any other outside
   4
       counsel.
   5

   6
             2.9    Non-Party: any natural person, partnership, corporation, association, or

   7 other legal entity not named as a Party to this action.

   8         2.10 Outside Counsel of Record: attorneys who are not employees of a party
   9 to this Action but are retained to represent or advise a party to this Action and have
  10
       appeared in this Action on behalf of that party or are affiliated with a law firm which
  11
       has appeared on behalf of that party, and includes support staff.
  12

  13
             2.11 Party: any party to this Action, including all of its officers, directors,

  14 employees, affiliates, subsidiaries, parents, departments, divisions, consultants,

  15 retained experts, and Outside Counsel of Record (and their

  16 support staffs).

  17
             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  18
       Discovery Material in this Action.
  19

  20
             2.13 Professional Vendors: persons or entities that provide litigation support

  21 services (e.g., photocopying, videotaping, translating, preparing exhibits or

  22 demonstrations, and organizing, storing, or retrieving data in any form or medium)

  23 and their employees and subcontractors.

  24
             2.14 Protected Material: any Disclosure or Discovery Material that is
  25
       designated as “CONFIDENTIAL.”
  26

  27
             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material

  28 from a Producing Party.

                                                  4
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 5 of 17 Page ID #:161



   1 3.      SCOPE
   2         The protections conferred by this Stipulation and Order cover not only
   3
       Protected Material (as defined above), but also (1) any information copied or extracted
   4
       from Protected Material; (2) all copies, excerpts, summaries, or compilations of
   5

   6
       Protected Material; and (3) any testimony, conversations, or presentations by Parties

   7 or their Counsel that might reveal Protected Material.

   8         Any use of Protected Material at trial shall be governed by the orders of the
   9 trial judge. This Order does not govern the use of Protected Material at trial.
  10
       4.    DURATION
  11
             Even after final disposition of
  12

  13
       this litigation, the confidentiality obligations imposed by this Order shall remain in

  14 effect until a Designating Party agrees otherwise in writing or a court order otherwise

  15 directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

  16 and defenses in this Action, with or without prejudice; and (2) final judgment herein

  17
       after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  18
       reviews of this Action, including the time limits for filing any motions or applications
  19

  20
       for extension of time pursuant to applicable law.

  21 5.      DESIGNATING PROTECTED MATERIAL
  22         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  23 Each Party or Non-Party that designates information or items for protection under this

  24
       Order must take care to limit any such designation to specific material that qualifies
  25
       under the appropriate standards. The Designating Party must designate for
  26

  27
       protection only those parts of material, documents, items, or oral or written

  28 communications that qualify so that other portions of the material, documents, items,

                                                   5
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 6 of 17 Page ID #:162



   1 or communications for which protection is not warranted are not swept unjustifiably

   2 within the ambit of this Order.

   3
             Mass, indiscriminate, or routinized designations are prohibited. Designations
   4
       that are shown to be clearly unjustified or that have been made for an improper
   5

   6
       purpose (e.g., to unnecessarily encumber the case development process or to impose

   7 unnecessary expenses and burdens on other parties) may expose the Designating

   8 Party to sanctions.

   9         If it comes to a Designating Party’s attention that information or items that it
  10
       designated for protection do not qualify for protection, that Designating Party must
  11
       promptly notify all other Parties that it is withdrawing the inapplicable designation.
  12

  13
             5.2    Manner and Timing of Designations. Except as otherwise provided in

  14 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

  15 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

  16 under this Order must be clearly so designated before the material is disclosed or

  17
       produced.
  18
             Designation in conformity with this Order requires:
  19

  20
             (a)    for information in documentary form (e.g., paper or electronic

  21 documents, but excluding transcripts of depositions or other pretrial or trial

  22 proceedings), that the Producing Party affix at a minimum, the legend

  23 “CONFIDENTIAL” (hereinafter, “CONFIDENTIAL legend”), to each page that

  24
       contains protected material. If only a portion or portions of the material on a page
  25
       qualifies for protection, the Producing Party also must clearly identify the protected
  26

  27
       portion(s) (e.g., by making appropriate markings in the margins).

  28         A Party or Non-Party that makes original documents available for inspection
                                                  6
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 7 of 17 Page ID #:163



   1 need not designate them for protection until after the inspecting Party has indicated

   2 which documents it would like copied and produced. During the inspection and

   3
       before the designation, all of the material made available for inspection shall be
   4
       deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   5

   6
       documents it wants copied and produced, the Producing Party must determine which

   7 documents, or portions thereof, qualify for protection under this Order. Then, before

   8 producing the specified documents, the Producing Party must affix the

   9 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  10
       portion or portions of the material on a page qualifies for protection, the Producing
  11
       Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  12

  13
       markings in the margins).

  14         (b) for testimony given in depositions that the Designating Party identify the
  15 Disclosure or Discovery Material on the record, before the close of the deposition all

  16 protected testimony.

  17
             (c) for information produced in some form other than documentary and for any
  18
       other tangible items, that the Producing Party affix in a prominent place on the exterior
  19

  20
       of the container or containers in which the information is stored the legend

  21 “CONFIDENTIAL.” If only a portion or portions of the information warrants

  22 protection, the Producing Party, to the extent practicable, shall identify the protected

  23 portion(s).

  24
             5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  25
       failure to designate qualified information or items does not, standing alone, waive
  26

  27
       the Designating Party’s right to secure protection under this Order for such material.

  28 Upon timely correction of a designation, the Receiving Party must make reasonable

                                                   7
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 8 of 17 Page ID #:164



   1 efforts to assure that the material is treated in accordance with the provisions of this

   2 Order.

   3
       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   4
             6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   5

   6
       designation of confidentiality at any time that is consistent with the Court’s

   7 Scheduling Order.

   8         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   9 resolution process under Local Rule 37.1, et seq.
  10
             6.3    The burden of persuasion in any such challenge proceeding shall be on
  11
       the Designating Party. Frivolous challenges, and those made for an improper purpose
  12

  13
       (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

  14 expose the Challenging Party to sanctions. Unless the Designating Party has waived

  15 or withdrawn the confidentiality designation, all parties shall continue to afford the

  16 material in question the level of protection to which it is entitled under the Producing

  17
       Party’s designation until the Court rules on the challenge.
  18
       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  19

  20
             7.1    Basic Principles. A Receiving Party may use Protected Material that is

  21 disclosed or produced by another Party or by a Non-Party in connection with this

  22 Action only for prosecuting, defending, or attempting to settle this Action. Such

  23 Protected Material may be disclosed only to the categories of persons and under the

  24
       conditions described in this Order. When the Action has been terminated, a Receiving
  25
       Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  26

  27
             Protected Material must be stored and maintained by a Receiving Party at a

  28 location and in a secure manner that ensures that access is limited to the persons

                                                  8
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 9 of 17 Page ID #:165



   1 authorized under this Order.

   2         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   3
       otherwise ordered by the court or permitted in writing by the Designating Party, a
   4
       Receiving    Party    may    disclose    any     information   or   item    designated
   5

   6
       “CONFIDENTIAL” only to:

   7         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
   8 well as employees of said Outside Counsel of Record to whom it is reasonably

   9 necessary to disclose the information for this Action;
  10
             (b)    the officers, directors, and employees (including House Counsel) of
  11
       the Receiving Party to whom disclosure is reasonably necessary for this Action;
  12

  13
             (c)    Experts (as defined in this Order) of the Receiving Party to whom

  14 disclosure is reasonably necessary for this Action and who have signed the

  15 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  16         (d) the court and its personnel;
  17
             (e) court reporters and their staff;
  18
             (f) professional jury or trial consultants, mock jurors, and Professional
  19

  20
       Vendors to whom disclosure is reasonably necessary for this Action and who have

  21 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  22         (g) the author or recipient of a document containing the information or a
  23 custodian or other person who otherwise possessed or knew the information;

  24
             (h) during their depositions, witnesses, and attorneys for witnesses, in the
  25
       Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  26

  27
       requests that the witness sign the form attached as Exhibit A hereto; and (2) they will

  28 not be permitted to keep any confidential information unless they sign the

                                                    9
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 10 of 17 Page ID #:166



    1 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

    2 agreed by the Designating Party or ordered by the court.           Pages of transcribed
    3
        deposition testimony or exhibits to depositions that reveal Protected Material may
    4
        be separately bound by the court reporter and may not be disclosed to anyone except
    5

    6
        as permitted under this Stipulated Protective Order; and

    7         (i) any mediator or settlement officer, and their supporting personnel, mutually
    8 agreed upon by any of the parties engaged in settlement discussions.

    9 8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   10 IN OTHER LITIGATION

   11         If a Party is served with a subpoena or a court order issued in other litigation
   12 that compels disclosure of any information or items designated in this Action as

   13
        “CONFIDENTIAL,” that Party must:
   14
              (a) promptly notify in writing the Designating Party. Such notification
   15

   16
        shall include a copy of the subpoena or court order;

   17         (b) promptly notify in writing the party who caused the subpoena or order
   18 to issue in the other litigation that some or all of the material covered by the subpoena

   19 or order is subject to this Protective Order. Such notification shall include a copy of

   20
        this Stipulated Protective Order; and
   21
              (c) cooperate with respect to all reasonable procedures sought to be pursued
   22

   23
        by the Designating Party whose Protected Material may be affected.

   24         If the Designating Party timely seeks a protective order, the Party served with
   25 the subpoena or court order shall not produce any information designated in this action

   26 as “CONFIDENTIAL” before a determination by the court from which the subpoena

   27
        or order issued, unless the Party has obtained the Designating Party’s permission. The
   28

                                                   10
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 11 of 17 Page ID #:167



    1 Designating Party shall bear the burden and expense of seeking protection in that court

    2 of its confidential material and nothing in these provisions should be construed as

    3
        authorizing or encouraging a Receiving Party in this Action to disobey a lawful
    4
        directive from another court.
    5

    6
        9.  A NON-PARTY’S PROTECTED                     MATERIAL       SOUGHT        TO      BE
        PRODUCED IN THIS LITIGATION
    7

    8         (a) The terms of this Order are applicable to information produced by a

    9 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   10 produced by Non-Parties in connection with this litigation is protected by the

   11
        remedies and relief provided by this Order. Nothing in these provisions should be
   12
        construed as prohibiting a Non-Party from seeking additional protections.
   13
              (b) In the event that a Party is required, by a valid discovery request, to
   14

   15 produce a Non-Party’s confidential information in its possession, and the Party is

   16 subject to an agreement with the Non-Party not to produce the Non-Party’s

   17 confidential information, then the Party shall:

   18
              (1) promptly notify in writing the Requesting Party and the Non-Party that
   19
        some or all of the information requested is subject to a confidentiality agreement with
   20
        a Non-Party;
   21

   22         (2) promptly provide the Non-Party with a copy of the Stipulated Protective

   23 Order in this Action, the relevant discovery request(s), and a reasonably specific

   24 description of the information requested; and

   25
              (3) make the information requested available for inspection by the Non-Party,
   26
        if requested.
   27
              (c) If the Non-Party fails to seek a protective order from this court within
   28

                                                   11
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 12 of 17 Page ID #:168



    1 14 days of receiving the notice and accompanying information, the Receiving Party

    2 may produce the Non-Party’s confidential information responsive to the discovery

    3
        request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    4
        not produce any information in its possession or control that is subject to the
    5

    6
        confidentiality agreement with the Non-Party before a determination by the court.

    7 Absent a court order to the contrary, the Non-Party shall bear the burden and expense

    8 of seeking protection in this court of its Protected Material.

    9 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   10
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   11
        Protected Material to any person or in any circumstance not authorized under this
   12

   13
        Stipulated Protective Order, the Receiving Party must immediately (a) notify in

   14 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

   15 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

   16 persons to whom unauthorized disclosures were made of all the terms of this Order,

   17
        and (d) request such person or persons to execute the “Acknowledgment and
   18
        Agreement to Be Bound” that is attached hereto as Exhibit A.
   19

   20
        11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
        PROTECTED MATERIAL
   21
              When a Producing Party gives notice to Receiving Parties that certain
   22

   23
        inadvertently produced material is subject to a claim of privilege or other protection,

   24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

   25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

   26 may be established in an e-discovery order that provides for production without

   27
        prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
   28

                                                   12
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 13 of 17 Page ID #:169



    1 as the parties reach an agreement on the effect of disclosure of a communication or

    2 information covered by the attorney-client privilege or work product protection, the

    3
        parties may incorporate their agreement in the stipulated protective order submitted
    4
        to the court.
    5

    6
        12.   MISCELLANEOUS

    7         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    8 person to seek its modification by the Court in the future.

    9         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   10
        Protective Order no Party waives any right it otherwise would have to object to
   11
        disclosing or producing any information or item on any ground not addressed in this
   12

   13
        Stipulated Protective Order. Similarly, no Party waives any right to object on any

   14 ground to use in evidence of any of the material covered by this Protective Order.

   15         12.3 Filing Protected Material. A Party that seeks to file under seal any
   16 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

   17
        only be filed under seal pursuant to a court order authorizing the sealing of the specific
   18
        Protected Material at issue. If a Party's request to file Protected Material under seal is
   19

   20
        denied by the court, then the Receiving Party may file the information in the public

   21 record unless otherwise instructed by the court.

   22 13.     FINAL DISPOSITION
   23         Within 60 days of the final disposition of this Action, as defined in paragraph
   24
        4, each Receiving Party must return all Protected Material to the Producing Party or
   25
        destroy such material. As used in this subdivision, “all Protected Material” includes
   26

   27
        all copies, abstracts, compilations, summaries, and any other format reproducing or

   28 capturing any of the Protected Material. Notwithstanding this provision, Counsel are

                                                    13
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 14 of 17 Page ID #:170



    1 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

    2 and hearing transcripts, legal memoranda, correspondence, deposition and trial

    3
        exhibits, expert reports, attorney work product, and consultant and expert work
    4
        product, even if such materials contain Protected Material. Any such archival
    5

    6
        copies that contain or constitute Protected Material remain subject to this Protective

    7 Order as set forth in Section 4 (DURATION).

    8 14.     Any violation of this Order may be punished by any and all appropriate
    9 measures including, without limitation, contempt proceedings and/or monetary
   10
        sanctions.
   11
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   12

   13
        DATED: May 27, 2020

   14 /s/ Mohammed Badwan
        Mohammed Badwan (admitted pro hac vice)
   15
        mbadwan@sulaimanlaw.com
   16   SULAIMAN LAW GROUP, LTD
        2500 S. Highland Ave, Suite 200
   17
        Lombard, IL 60148
   18   Telephone: (630) 575-8180
        Facsimile: (630) 575-8188
   19
        Attorneys for Plaintiff Christopher Hesketh
   20
        DATED: May 27, 2020
   21
        /s/ Alan M. Ritchie
   22
        Alan M. Ritchie (298989)
   23   aritchie@pilgrimchristakis.com
        Pilgrim Christakis LLC
   24
        321 N. Clark Street, 26th Floor
   25   Chicago, Illinois 60654
        Telephone: (312) 924-1773
   26
        Facsimile: (312) 379-8547
   27   Attorneys for Defendant First Contact LLC
   28

                                                   14
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 15 of 17 Page ID #:171



    1                           SIGNATURE CERTIFICATION
    2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that Plaintiff’s counsel
    3
        concurs with the content of this document and has authorized me to affix his signature
    4
        to the document and file the same with the Court.
    5

    6
                                                             /s/ Alan M. Ritchie

    7

    8 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

    9 DATED: May 27, 2020
   10

   11
        ________________________________________
   12 Hon. Kenly Kiya Kato

   13 United States Magistrate Judge

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   15
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 16 of 17 Page ID #:172



    1                                          EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
        I, _______________________________ [print            or    type full     name], of
    4
        _________________________[print or type full address], declare under penalty of
    5

    6
        perjury that I have read in its entirety and understand the Stipulated Protective Order

    7 that was issued by the United States District Court for the Central District of

    8 California on [date] in the case of Christopher Hesketh v. First Contact, LLC,

    9 United States District Court for the Central District of California, Case No. 5:19-cv-
   10
        02031. I agree to comply with and to be bound by all the terms of this Stipulated
   11
        Protective Order and I understand and acknowledge that failure to so comply could
   12

   13
        expose me to sanctions and punishment in the nature of contempt. I solemnly

   14 promise that I will not disclose in any manner any information or item that is subject

   15 to this Stipulated Protective Order to any person or entity except in strict compliance

   16 with the provisions of this Order. I further agree to submit to the jurisdiction of the

   17
        United States District Court for the Central District of California for the purpose of
   18
        enforcing the terms of this Stipulated Protective Order, even if such enforcement
   19

   20
        proceedings occur after termination of this action. I hereby appoint

   21 __________________ [print or type full name] of _________________ [print or

   22 type full address and telephone number] as my California agent for service of

   23 process in connection with this action or any proceedings related to enforcement

   24
        of this Stipulated Protective Order.
   25
        Date: _____________
   26

   27
        City and State where sworn and signed: ______________________

   28 Printed name:______________________________

                                                   16
Case 5:19-cv-02031-FMO-KK Document 31 Filed 05/27/20 Page 17 of 17 Page ID #:173



    1 Signature: _______________________

    2

    3

    4

    5

    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            17
